395 U.S. 827 (1969)
LINDSAY
v.
KELLEY, SECRETARY OF COMMON-WEALTH OF PENNSYLVANIA.
No. 1370.
Supreme Court of United States.
Decided June 23, 1969.
APPEAL FROM THE SUPREME COURT OF PENNSYLVANIA.
James E. Beasley for appellant.
William C. Sennett, Attorney General of Pennsylvania, and Edward Friedman for appellee.
Bernard G. Segal, Samuel D. Slade, and Ralph S. Snyder for the Pennsylvania Bar Assn. as amicus curiae in support of the motion to dismiss.
PER CURIAM.
The motion of the Pennsylvania Bar Association for leave to file a brief as amicus curiae is granted. The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.